           Case 1:20-mc-00125-BAH Document 2 Filed 12/10/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


    IN RE REQUEST FOR EXEMPTION FROM                              Misc. Action No. 20-125 (BAH)
    ELECTRONIC PUBLIC ACCESS FEES BY
    ERIC B. GELSOMIN                                              Chief Judge Beryl A. Howell




                                                  ORDER

        This Miscellaneous matter is before the Court upon the request by Eric B. Gelsomin,

Ph. D. Candidate at Boston College, for exemption from the fees imposed by the Electronic

Public Access Fee Schedule adopted by the Judicial Conference of the United States Courts.1

See Electronic Public Access Fee Schedule, JUDICIAL CONFERENCE (Dec. 31, 2019),

https://www.uscourts.gov/services-forms/fees/electronic-public-access-fee-schedule. Mr.

Gelsomin seeks a discretionary Public Access to Court Electronic Records (“PACER”) fee

exemption solely for the charges incurred in connection with his scholarly research.

        The Court finds that Mr. Gelsomin, as an individual researcher associated with an

educational institution, falls within the class of users listed in the fee schedule as being eligible

for a fee exemption. Additionally, Mr. Gelsomin has demonstrated that the requested fee

exemption is necessary in order to avoid unreasonable burdens and to promote public access to

information. Moreover, Mr. Gelsomin has shown that his research project is intended for

scholarly research, that it is limited in scope, and that it is not intended for redistribution on the

internet or for commercial purposes. Accordingly, Mr. Gelsomin shall be exempt from the

payment of fees for access via PACER to the electronic case files maintained in the United States



1
        Requests for a PACER fee exemption “by academicians, researchers and other nonlitigants” are resolved
by the Chief Judge of this Court. D.D.C. LOCAL CIVIL RULE 40.7(g).
          Case 1:20-mc-00125-BAH Document 2 Filed 12/10/20 Page 2 of 2




District Court for the District of Columbia, to the extent such use is incurred in the course of

conducting the research for which he has requested the fee exemption.

       Mr. Gelsomin shall not be exempt from the payment of fees incurred in connection with

other uses of the PACER system in this Court. The following limitations also apply:

           1. Consistent with Mr. Gelsomin’s representation that the fee exemption will apply

               only to him, this fee exemption applies only to Mr. Gelsomin and is valid only for

               the purposes stated above.

           2. This fee exemption applies only to the electronic case files of this Court that are

               available through the PACER system.

           3. By accepting this fee exemption, Mr. Gelsomin agrees not to sell for profit any

               data obtained as a result of receiving this exemption.

           4. Mr. Gelsomin is prohibited from transferring any data obtained as a result of

               receiving this exemption, including redistribution via internet-based databases,

               unless expressly authorized by the Court.

           5. This fee exemption is granted for the period of approximately seven months,

               starting on the date of this order and ending on June 30, 2021.

       This fee exemption may be revoked at the discretion of the Court at any time. The Clerk

of the Court shall send a copy of this Order to the PACER Service Center.

       SO ORDERED.

       Date: December 10, 2020



                                                      _________________________
                                                      BERYL A. HOWELL
                                                      Chief Judge
